Title: To Thomas Jefferson from Thomas Newton, 25 October 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk 25th Octr. 1802—
          
          I wrote you some days past & inclosed Mr Eassans letter to me, I have since been informed that he is a good man, from gentlemen from that County. & they wished him to succeed.
          I am happy to hear that our prospects in the Mediteranean brightens, I have hopes all the European powers will join in stopping the depredations of the States of Barbary. you have not said whether I shall ingage any cyder for you this year. I am respectfully
          Yr. Most Ob S
          
            Thos. Newton
          
          
            I took the liberty of asking you for a copy of a law respecting this Parish (Eliza River) passed in 1764 allowing them to buy 4 lotts in lieu of a glebe, we cannot obtain a copy in this place. if you have it I will thank you for a Copy
          
        